Citation Nr: 0839531	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a discectomy of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for neuralgia of the right leg due to service-connected 
lumbar spine disability.

3.  Entitlement to an initial compensable rating for right 
knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1981 and from January 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  Throughout this appeal, residuals of a discectomy of the 
lumbar spine are manifested by subjective complaints of pain 
and objective findings demonstrating flexion limited by pain 
to no more than 36 degrees; there is no competent evidence of 
incapacitating episodes, ankylosis of any spinal segment, 
bowel or bladder problems, erectile dysfunction, visual 
impairment, or neurological manifestations of the left leg.  

2.  Throughout this appeal, neuralgia of the right leg is 
manifested by no more than mild symptomatology such as 
subjective complaints of intermittent pain radiating into the 
right leg with occasional numbness and tingling of the leg 
and foot, and objective evidence of decreased sensation, 
normal motor strength in most areas of the right leg, and an 
absent ankle reflex with no demonstrable impact on function.  

3.  Throughout this appeal, right knee sprain is manifested 
by subjective complaints of pain and objective evidence of 
flexion limited to no more than 130 degrees; ankylosis is not 
shown throughout this appeal, and there is no competent 
medical evidence of instability, subluxation, or meniscal 
injury or repair.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, and no 
higher, have been met for residuals of a discectomy of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for neuralgia of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8720 (2007).

3.  The criteria for an initial compensable rating for right 
knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  Additionally, the United States Court 
of Appeals for Veterans Claims (Court) held in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An April 2004 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet App. at 120.  

The VCAA notice must be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this case, an April 2004 letter was sent 
to the veteran prior to the initial unfavorable rating 
decision issued in September 2004 that provided VCAA 
notification.  This letter advised the veteran what 
information and evidence was needed to substantiate a claim 
for service connection.  It also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The veteran was never sent notice with regard to the 
assignment of disability ratings and effective dates.

Nevertheless, with regard to the veteran's claims decided 
herein, the Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.

Thus, the Board finds that there has been no prejudice to the 
veteran, and any defect of notice has not affected the 
fairness of the adjudication on the initial rating issue.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess; cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).

Under the holding of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

With respect to the veteran's claims, the Board observes that 
the Court, in Vazquez-Flores, distinguished claims for 
increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the veteran's claims is 
not necessary.

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the veteran 
was afforded a VA examination with respect to all of the 
issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

I. Residuals of a Discectomy of the Lumbar Spine

The veteran is currently assigned an initial disability 
rating of 10 percent for residuals of a discectomy of the 
lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).  He asserts that he is entitled to a higher 
rating for this disability.  

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5243, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5243.  Moreover, the veteran 
himself has not asserted that his disability has left him 
incapacitated for any period of time.  As such, the rating 
criteria contained in Diagnostic Code 5243 cannot serve as a 
basis for an increased rating on the basis of incapacitating 
episodes.  However, under Diagnostic Code 5243, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's 
service-connected back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all of his other 
disabilities, result in a higher evaluation.

Turning first to the question of whether there is competent 
evidence demonstrating entitlement to separate evaluations 
for neurological manifestations, the medical evidence of 
record demonstrates that the veteran has continued complaints 
of pain radiating down his right lower extremity.  During 
service, the veteran underwent a discectomy and a revision 
discectomy in May 2003 and August 2003, respectively.  A 
March 2003 MRI revealed that he had discogenic degenerative 
changes from L4 to S1, a small central disc herniation with 
an annulus fibrosis tear at L4-5, and a right disc herniation 
at L5-S1 that posteriorly deflect the right S1 nerve.  Post-
discectomy, the veteran has been diagnosed with radicular 
symptoms in the right lower extremity.  Pertinent to the 
veteran's complaints, he is already in receipt of a separate 
10 percent rating for neuralgia of the right lower extremity.  
Therefore, the Board need not consider whether a separate 
evaluation is warranted.  The propriety of the rating 
assigned, however, will be discussed in more detail below as 
the veteran has perfected an appeal as to this issue.  

The remaining competent evidence fails to show that the 
veteran has any additional impairment associated with his 
service-connected lumbar spine disability that might warrant 
a separate rating.  In this regard, the veteran has expressly 
denied any bowel or bladder problems, erectile dysfunction, 
visual impairment, or pain and/or paresthesias in his left 
lower extremity.  See July 2004 VA Examination Report.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  38 C.F.R. § 4.71a.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Pertinent to the General Formula, the veteran demonstrated 
flexion limited to 70 degrees at the July 2004 VA 
examination.  See Kinesiology Testing dated July 22, 2004.  
However, immediately prior to his release from active duty, 
the veteran demonstrated flexion which was limited by pain to 
36 degrees.  See Medical Evaluation Board (MEB) Narrative 
Summary dated January 12, 2004; see also Physical Examination 
Update dated January 8, 2004 (showing flexion limited by pain 
to 45 degrees).  The January 2004 range of motion findings 
reflect symptomatology more appropriately rated as 20 percent 
disabling.  In contrast, the July 2004 VA examination results 
show range of motion findings more consistent with his 
current 10 percent rating.  

In evaluating the above results, the Board notes that the 
July 2004 VA examination report makes no mention of whether 
70 degrees is the point at which pain begins or the maximum 
flexion attainable by the veteran.  Such distinction is 
important because VA law and regulations allow for 
consideration of functional loss due to pain, weakness, 
and/or fatigability causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.  In this 
regard, records dated in January 2004 show that the veteran 
was able to flex to 65 degrees; however, consideration of 
DeLuca factors limited his range of motion to 36 degrees.  

Given that the January 2004 results consider additional 
functional loss due to pain, the Board finds this objective 
medical evidence to be more probative to its determination.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  The veteran is therefore 
entitled to a 20 percent disability rating for his service-
connected lumbar spine disability.  

A rating in excess of 20 percent is not warranted, however, 
as there is no competent evidence that the veteran's flexion 
is limited to 30 degrees or less or that he has ankylosis of 
the thoracolumbar spine.  Consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis 
throughout this appeal upon which to assign a higher 
evaluation for the veteran's service-connected lumbar spine 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (the Board must consider whether there has been an 
increase in severity during an appeal to warrant staged 
ratings).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  And as discussed above, review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.

In determining the actual degree of disability, an objective 
examination is more probative of the degree of the veteran's 
impairment.  In the present case, the competent evidence 
demonstrates that the veteran's service-connected residuals 
of a discectomy of the lumbar spine are best characterized by 
symptomatology associated with a 20 percent rating.  The 
veteran has not asserted what disability rating he desires; 
however, even if he were to assert that a rating in excess of 
20 percent is warranted, the Board notes that his opinions 
and observations alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2006).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against assignment of a rating in excess of 20 
percent for the entire period of this appeal.  See Fenderson, 
supra.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.

II. Neuralgia of the Right Leg

As noted above, the veteran was awarded a separate evaluation 
for his complaints related to his right lower extremity.  
Specifically, the veteran was granted service connection for 
neuralgia of the right leg and assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8720 (2007).  

According to section 4.124 of Title 38 of the U.S. Code of 
Federal Regulations, neuralgia, cranial or peripheral, is to 
be rated on the scale provided for injury of the nerve 
involved with a maximum rating equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2007).  Diagnostic Code 8720 
provides for a 10 percent disability when there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
disability rating is warranted for moderate incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8720.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran's neuralgia of the right leg consistently 
demonstrates symptomatology characteristic of the currently 
assigned 10 percent disability ratings.  As such, a higher 
disability rating is not warranted for any time during this 
appeal.  See Fenderson, supra; see also Hart, supra.  In this 
regard, the veteran's medical records, including the July 
2004 VA examination report, reflect that he complains of 
intermittent pain radiating down the right leg with 
occasional tingling and numbness in the right foot.  See, 
e.g., Service Orthopedic Record dated October 31, 2003.  
Examination of the veteran throughout this appeal also 
revealed decreased sensation to light touch, normal motor 
strength other than one instance of "slight" weakness of 
right ankle plantar flexion, a normal knee jerk reflex, and 
an impaired to absent ankle reflex.  The July 2004 examiner 
described the veteran's disability as "mild radicular 
symptoms manifested as decreased sensory in the right lateral 
leg and into the foot" (emphasis added).  Similarly, the 
January 2004 MEB Narrative Summary indicates that the veteran 
has a herniated nucleus pulposus "with no more than mild 
symptoms."  

With the exception of absent reflexes, which do not appear to 
have any significant impact on the veteran's right leg 
function, the competent evidence demonstrates that the 
veteran's symptomatology is predominantly sensory.  Moreover, 
at least two medical professionals have described his 
symptoms as mild.  Thus, with consideration of the competent 
evidence of record, the Board concludes that the veteran is 
entitled to no more than his currently assigned 10 percent 
disability rating for the entirety of this appeal.  As the 
preponderance of the evidence is against assignment of a 
higher initial rating, the benefit of the doubt doctrine does 
not apply and the claims must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

III. Right Knee Sprain

The veteran was awarded service connection for a right knee 
sprain and assigned a noncompensable (0 percent) disability 
rating, effective June 20, 2004, the day following his 
separation from service.  This disability is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007), which is 
applicable to "other impairment of the knee," and is rated 
based on evidence of recurrent subluxation or lateral 
instability of the knee.  

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2007).  In the present case, the competent 
medical and lay evidence fails to demonstrate that the 
veteran's right knee sprain is manifested by any subluxation 
or lateral instability.  See July 2004 VA Examination Report.  
Rather, as discussed further below, the veteran's right knee 
symptomatology is predominantly characterized by pain and 
some limited flexion of the knee.  There is no objective 
evidence of any degenerative arthritis.  Id.  Thus, the Board 
finds that his right knee disability is most appropriately 
rated under Diagnostic Code 5260, which is applicable to 
"limitation of flexion of the leg."  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).

Diagnostic Code 5260 provides for a 0 percent rating when 
flexion is limited to 60 degrees, a 10 percent rating when 
flexion is limited to 45 degrees, a 20 percent rating when 
flexion is limited to 30 degrees, and a 30 percent rating 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  As above, section 4.40 and 4.45 of 
Title 38 of the Code of Federal Regulations require the Board 
to consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the veteran's reports of 
pain have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.

The medical evidence of record indicates that the veteran's 
right knee flexion has been limited to no more than 130 
degrees throughout this appeal.  See July 2004 VA Examination 
Report.  The July 2004 VA examination report expressly 
indicates that there is no additional limitation of motion 
due to pain, repetition, or incoordination, thereby 
reflecting consideration of the DeLuca factors.  It was also 
noted that there was no evidence of any atrophy, indicating 
weakness of motion, nor was any effusion seen.  The record 
contains no additional range of motion findings as to the 
veteran's right knee.  

The above evidence demonstrates that the veteran's limitation 
of right knee flexion has remained noncompensable throughout 
this appeal, even with consideration of 38 C.F.R. § 4.40, 
4.45, and DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  See Fenderson, supra; see also Hart, supra.  
Additionally, the Board finds that the veteran is not 
entitled to a compensable rating under another diagnostic 
code applicable to his right knee.  

As discussed above, the competent evidence fails to 
demonstrate any recurrent subluxation or lateral instability.  
The veteran denied any weakness, instability, locking, or 
giving way of the knee at the July 2004 VA examination; 
objective examination was negative for instability.  In the 
absence of such evidence, a compensable rating is not 
warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  Similarly, the veteran did not 
show any limitation of extension of the knee at any time 
throughout this appeal.  Diagnostic Code 5261 provides for a 
compensable rating when extension is limited to at least 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  
Since the July 2004 VA examination report reflects full 
extension, a compensable rating is not warranted under this 
diagnostic code.  There is also no competent evidence that 
the veteran has any injury of the meniscus or ankylosis of 
the right knee.  Thus, Diagnostic Codes 5256, 5258, and 5259 
are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, and 5259 (2007).  Finally, the veteran has not 
had any surgery for his service-connected right knee strain.  
The Board therefore need not consider whether a separate 
rating is warranted for any scarring.  

The Board acknowledges the veteran's lay statements that his  
right knee sprain is worse than the assigned 0 percent 
rating.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected right knee disability.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) 
(2007).  The Board places significantly more weight on the 
objective clinical findings reported on physical examination 
reports than the veteran's own subjective statements in 
support of his claim.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board).  

Therefore, as the preponderance of the evidence is against 
the assignment of a compensable rating for right knee sprain, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

An initial rating of 20 percent, and no higher, is granted 
for the entire period of the appeal for residuals of a 
discectomy of the lumbar spine.

Entitlement to an initial rating in excess of 10 percent for 
neuralgia of the right leg due to service-connected lumbar 
spine disability is denied.

Entitlement to an initial compensable rating for right knee 
strain is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


